Title: From Alexander Hamilton to John Allen, 31 July 1799
From: Hamilton, Alexander
To: Allen, John (1763-1812)


          
            Sir,
            N. York July 31st. 1799
          
          In answer to your favour of the 22d. inst, requesting that I would exert my influence in favour of Mr. Stone, candidate for an appointment in the Army, I must advise you to suggest the character to Col. Taylor, in order that he may express his opinion. The opinion of the Colo. of the Regiment in those respects is thought desirable
          With respect &c—
          Mr. John Allen—
        